DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on December 2, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10791324 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see pages 7-8, in combination with applicant’s amendments, filed December 2, 2021, with respect to claims 1 and 11 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant’s arguments, see page 8, in combination with applicant’s amendments, filed December 2, 2021, with respect to the claim interpretation under 35 USC 112(f) have been fully considered and are persuasive.  The claims are not interpreted under 35 USC 112(f).
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a stray-light testing apparatus, the apparatus comprising, among other essential elements, wherein, when the stray-light testing apparatus is aligned relative to 
Regarding claim 11, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for determining stray-light performance of an onboard camera of an automobile, the method comprising, among other essential elements,  positioning a shroud with respect to the onboard camera such that the shroud blocks ambient light exposure from the onboard camera; selecting a first light intensity from a plurality of different light intensities from a light source; exposing the onboard camera to the first light intensity from the light source, in combination with the rest of the limitations of the above claim.  Claims 12-19 are dependent from claim 11 and therefore are also included in the allowed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877